Beatty, C. J., concurring.
— I concur in the judgment, and in the main in the opinion of Justice Fox. For the reasons set forth in the dissenting opinions of Justice McKinstry in Thomason v. Ashworth, 73 Cal. 73, and in People v. Henshaw, 76 Cal. 453, I think those cases, and the case of Ex parte Ah You, 82 Cal. 339, were erroneously decided, and that the provisions of the charter of Los Angeles with respect to the opening and widening of streets apply in that city, to the exclusion of the statute of 188.9. I think, moreover, that the statute *58is unconstitutional on two grounds: 1. It does not, when tested by the liberal doctrine of Lent v. Tillson, 72 Cal. 404, provide for any proper notice to owners of pro'perty affected; and 2. It permits assessments upon the property supposed to be benefited in excess of the benefits.